Citation Nr: 0606903	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  98-11 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for skin disability, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for sleep disability 
and fatigue, to include as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to September 
1988, December 1990 to September 1991, and May 1996 to April 
2000.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in May 
1999 and July 2003, at which times the Board remanded the 
case to the originating agency for additional development.  
The requested development has been completed to the extent 
possible, and the case returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  The appellant's skin disability, currently diagnosed as 
seborrheic dermatitis, is not etiologically related to active 
service.

2.  The appellant's sleep disability and fatigue are not 
etiologically related to active service. 


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a skin disability, 
to include as due to an undiagnosed illness, is not 
established.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2005).

2.  Entitlement to service connection for a sleep disability 
and fatigue, to include as due to an undiagnosed illness, is 
not established.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The appellant's claims were initially adjudicated long before 
the enactment of the VCAA.  The record reflects that the 
originating agency provided the appellant with the notice 
required under the VCAA, to include notice that he submit any 
pertinent evidence in his possession, by letters mailed in 
February 2003 and June 2004.  
  
The Board notes that the veteran's available service medical 
records have been obtained.  The originating agency was 
informed by the National Personnel Records Center that 
complete records for all the veteran's periods of service 
were not available.  

Additionally, the Board notes that a medical release form 
signed by the appellant indicates that he has been treated at 
several private facilities for his claimed disabilities.  
While no effort has been made to obtain these records, the 
veteran's medical release has expired and he has not 
responded to repeated requests to provide updated 
information.  Moreover, when the originating agency attempted 
to obtain an examination and a conclusive medical opinion 
concerning these claims, the appellant failed to appear 
without good cause, and he has not requested that this VA 
examination be rescheduled.  

The veteran has not identified any other evidence that could 
be obtained to substantiate either of the claims.  The Board 
is also unaware of any such available evidence.  Therefore, 
the Board is also satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the pertinent 
implementing regulation.  In this regard, the Board notes 
that the Court has held that, "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Accordingly, the Board will address the merits of the 
veteran's claim.




Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses.  
A veteran needs to show (1) that he is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that 
have become manifest either during active military, naval or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317(a) (2005).  Manifestations of an undiagnosed illness or 
multisymptom illness include, but are not limited to, 
fatigue, headache, muscle pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, or abnormal weight loss.  
38 C.F.R. § 3.317(b).  The disabilities for which 
compensation has been authorized has been expanded to include 
medically unexplained chronic multisymptom illness, such as 
chronic fatigue syndrome.  38 C.F.R. § 3.317(a)(2)(i).  

On March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War veterans was 
amended. 38 U.S.C.A. §§ 1117, 1118 (West 2002). Essentially, 
these changes revised the term "chronic disability" to 
"qualifying chronic disability," and included an expanded 
definition of "qualifying chronic disability" to include (a) 
an undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.  38 U.S.C.A. § 
1117(a)(2)(B) (West 2002). 

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran claims that his skin and sleep/fatigue 
disabilities are due to his military service in the Persian 
Gulf.  Available service medical records note a skin rash in 
February 1997.  No diagnosis pertaining to the skin rash was 
recorded.  Additionally, VA treatment records from October 
1995 note excessive dryness of the skin, and while a topical 
cream was prescribed, no diagnosis was made.  

Two years before his first period of active service, on a 
June 1986 medical history report, the veteran noted he had 
trouble sleeping.  Available service medical records are 
absent for any complaint, finding, or diagnosis of a sleep or 
fatigue disorder.

The veteran was afforded a VA examination in August 1996.  
The veteran stated that he had trouble falling asleep along 
with increasing fatigue since returning from Desert Storm.  
The examiner found that the veteran's sleep difficulties were 
most likely related to anxiety and a poor sleep schedule.  
The examiner also noted that there did not appear to be any 
neurological etiology for the veteran's sleeping 
difficulties.  Regarding his skin rash, the examiner noted 
that it was "most likely a seborrheic dermatitis."  At a 
separate VA dermatological examination, the examiner agreed 
that the veteran had seborrheic dermatitis and seborrhea of 
the scalp.  

The veteran was scheduled to undergo additional VA 
examinations in July 2005 to determine the nature and 
etiology of his skin and sleep disorders; however, he did not 
appear and has not contacted VA to reschedule these 
examinations.

The Board notes that service connection is not warranted for 
the veteran's skin disability on a presumptive basis because 
the disorder has been attributed to a known clinical 
diagnosis.  With respect to direct service connection, the 
Board notes that the evidence of a nexus between the 
veteran's skin disability and his military service is limited 
to the statements provided by the veteran for compensation 
purposes.  The veteran may sincerely believe that his claimed 
disability is related to service, but as a lay person, he is 
not competent to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The evidence shows that the veteran complained of fatigue and 
difficulty sleeping at the August 1996 VA examination, but 
objective evidence of a disability manifested by difficulty 
sleeping and/or fatigue is lacking.  Therefore, service 
connection is not in order for this claimed disability.

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine, but has determined that it is 
not applicable in this case because the preponderance of the 
evidence is against the claims.


ORDER

Entitlement to service connection for skin disability, to 
include as due to an undiagnosed illness, is denied.

Entitlement to service connection for sleep disability and 
fatigue, to include as due to an undiagnosed illness, is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


